 In theMatter ofRODGERSHYDRAULIC,INCORPORATEDandDISTRICT50,UNITED MINE WORKERS OF AMERICAIn the Matter of RODGERS HYDRAULIC,INCORPORATEDandUNITED ELEC-TRICAL,RADIO & MACHINEWORKERS, C. 1. 0., LOCAL 1139Cases Nos. C-2610 and C-2611 respectively.DecidedJuly 19, 1943DECISIONANDORDEROn May 14, 1943, the Trial Examiner issuedhis Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommendingthat it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.Oralargument, in which the respondent and the Union participated, washad before the Board on June 17, 1943. The Board has consideredthe rulings of _the Trial Examiner at the hearing and finds that noprejudicial errors were committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the respondent'sbrief and exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the exceptions and qualifications noted below :1.The Trial Examiner found that the respondent by certain speci-fied acts interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.We agreeand findfurther that the totality of the respondent's conduct 1revealsa course ofaction calculated to, and which effectively did, defeat therights of self-organization of its employees in violation of the Act.IThis is evidencedby the posting of theTime 9.1942. notice ;by Superintendent Rodgers'statement to Sutherland on June 10 discouraging unionization,his criticism of Sutherlandon June 12 for joiningthe UM.W., his later criticism of Sutherland for the assertedreason that Sutherland was engaging in organizational activities,and his questioning ofemployee Wennerstromas to whetherSutherland was still tiymg to organize;and by thedicciinihiatorydischargeof FloydJohnston51 N. L.R. B., No. 83.417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner found that the Committee was and is alabor organization within the meaning of the Act and that the re-spondent dominated and interfered with its creation and adminis-tration, and contributed support to it.We do not concur in thesefindings.While the, matter is not entirely free from doubt, \ve' feelthat the evidence is insufficient to warrant a finding that the Commit-tee was created for the purpose of dealing with or did, in fact, dealwith the respondent, in whole or in part, concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of work.Accordingly, we find that the allegation of the com-plaint that the Committee is a labor organization within the meaningof Section 2 (5) of the Act is without support.We shall thereforedismiss the allegation that the respondent violated the Act by domi-nating and interfering with the creation and administration of theCommittee, and contributing financial support to it.However, since the circumstances surrounding the formation andadministration of the Committee clearly negative any suggestion ofits independence, and since the respondent has shown a predispositionto commit unfair labor practices, we feel constrained to point outthat, should the Committee, which appears to have been inactivesince July 1942, function hereafter as a labor organization, thenthe domination and support inherent in its creation and administra-tion would transform the Committee into a management substitutefor self-organization of employees and' genuine collective bargainingand would render the Committee illegal.2Accordingly, in order toinsure to the employees the full and free exercise of their rights underthe Act without interference, restraint, or coercion by the respondent,we shall order that, in such eventuality, the respondent should refrainfrom recognizing the Committee as the collective bargaining repre-sentative of its employees.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Rodgers Hydraulic, Incor-porated, Saint Louis Park, Minnesota, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in United Electrical, Radio &Machine Workers, C. I. 0., Local 1139, or any other labor organiza-tion of its employees by discharging or refusing to reinstate any ofits employees or in any other manner discriminating in regard to2 See our discussion inEssexRnbber Co., hic,50 N L. R B. 283. RODGERS HYDRAULIC, INCORPORATED419their hire and tenure of employment or any term or condition ofemployment;-(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refrain from recognizing the Committee, in the event that itshould be,.rei ivied, as the representative of any of its employees forthe purpose, in whole or in part, of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work;(b)Offer to Floyd Johnston immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority and other rights and privileges;(c)Make whole Floyd Johnston for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sun of money equal to the amount which henormally would have earned as wages during the period- from thedate of such discrimination to the date of the respondent's offerof reinstatement, less his' net earnings during such period;(d)Post immediately in conspicuous places in its plant in SaintLouis Park, Minnesota, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its em-ployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action set forth in paragraphs_2 (a), (b), and (c) of thisOrder; and (3) that the respondent's employees are free to becomeand remain members of United Electrical,.Radlo &-Machine Workers,C. I. 0., Local 1139, or District 50, United Mine Workers of America,or any other labor organization of its employees, and that the re-spondent will not discriminate against any employee because of hismembership or activity in those or any other labor organization;(e)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the receipt of this Order, whatsteps the respondent has taken to comply herewith.AND ITIS FURTHER ORDERED thatthe complaint, insofar as it alleges,that the Committee is a labor organization within the meaning ofSection 2 (5) of the Act and that the respondent has engaged inunfair labor practices within the meaning of Section'8 (2) of the Act,be, and ithereby is, dismissed.540612-44-vol 51-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Francis X. HelgesenandMr. Harry Browne,for the Board.Mr:,E. E:,Eder,of Saint Louis Park, Minn., for the 'respondent.Mr. Harold Moon,of Saint Paul, Minn., for the U. M. W.STATEMENT OF THE CASEIUponamended chargesfiled, respectively, by District 50, United Mine Workersof America,hereincalledU.M.W. and United Electrical, Radio & MachineWorkers, C. I. 0., Local 1139,hereincalled U E.' the National Labor RelationsBoard,herein called the Board, by itsRegionalDirector for the Eighteenth Region(Minneapolis,Minnesota), issued its consolidated2 complaint dated April 3, 1943,against Rodgers Hydraulic, Incorporated, herein called the respondent,allegingthat the respondenthad engaged in and was engaging in unfairlabor practicesaffecting commerce within the meaning of Section 8 (1), (2) and (3) and Section2 (6) and(7) of the National LaborRelationsAct, 49 Stat. 449, herein called theAct.Copies of the consolidated complaint with notice of hearing thereon, wereduly served upon the respondent, the U. M. W., the U. E. and upon Lloyd Teeuwen,one of the members of the Committee, alleged in the complaint to be a unionorganizationdominated by therespondent.Concerning the unfair labor practices the complaint alleged in substance thatthe respondent: (1) from on or about June 1, 1942, and since questioned itsemployees about their union activities, warned and discouraged themagainstaffiliationwith or activities on behalf of the Unions,made disparaging andderogatory statements about the Unions and notified its employees that theywould not receive benefits through collective bargaining with the Unions; (2) onor about June 12, 19,42, and since dominated. and interfered with' the, formationand administrationof the Committee and contributed financial and other supportthereto; (3) on or about January 16, 1943, discharged Floyd Johnston and there-after refused to reinstate him because of his union membership and activities;and, (4) by the foregoing acts, interfered with,' restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.On April 8, 1943, the respondent filed its answer admitting the allegations con-cerning the nature of its business but denying that it had engaged in any unfairlabor practices.It admitted the discharge of Johnston but alleged it was forjust cause, and specifically denied that the Committee was or is a labororganiza-tion within the meaning of the Act.Pursuant to notice a hearing was held on April 19 and 20, 1943, at Minneapolis,Minnesota before J. J. Fitzpatrick, the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board and the respondent were repre-sented by counsel, the U. M W by an official. Full opportunity to be heard, toexamine andcross-examine witnesses, and to introduce'evidence'bearing on the,issues wasafforded all parties.At the conclusion of the Board's main case the respondent movedto dismissbecause of lack of evidence to sustain the allegations of unfair labor practices inthe complaint.The motion was denied.At the conclusion of the hearing amotionby Board's counsel to conform the pleadings to the proof as to names,dates and other formal matters was granted without objection.At that time also,counsel for the Board and the respondent presented oral argument. The partiesiThe U M W amended charge was filed Maich 31, 1944 and the amended charge ofU. E on March 29, 1943 The two,unions will herein he collectively called the Unions.2The order consolidating the two cases was issued April 1, 1943 RODGERS HYDRAULIC,INCORPORATED421were advised of their right to file briefs with the undersigned after the close ofthe hearing.No briefs have been filed.After.tbe close of the hearing and on May 11, 1943, pursuant to a stipulationsigned ordered certain corrections made in the transcript of the record.Upon the record thus made and from his observation of the witnesses theundersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRodgersHydraulic, Incorporated, is a Minnesota corporation engaged indesigning,manufacturing and distributing hydraulic press equipment.Itsprincipal office and place of business is located in Saint Louis Park, Minnesota,a small 'community located within a few miles of Minneapolis.For the yearending DeceniIer- 31, 1942, the respondent used materials and supplies amountingin value to approximately $100,000, 90 percent of which was purchased in Statesother than the State of Minnesota.During the same period the total sales ofits finished products amounted to approximately $400,000, about 90 percent ofwhich was sold and shipped to points outside the State of Minnesota. It employsapproximately 125 workers.The respondent in its answer and at the hearingadmitted that it was engaged in interstate commerce as alleged in the complaint.'IITHE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, United Electrical, Radio &Machine Workers, C. I. 0, Local 1139 and the Committee are labor organizationswithin the meaning of Section 2 (5) of the Act.III.THE UNFAIRLABOR PRACTICESA. Interference, restraint andcoercion;domination of the Committee;discriminatory dischargeof Johnston1.Events during U. M. W. activitiesDuring the latter part of the year 1941 and early in 1942 the U. M W. wasengaged in organizing the employees of the Republic Creosote Company, adjoin-ing the plant of the respondent, in Saint Louis Park, Minnesota. The organiza-tional efforts consisted of distributing union literature on 4 or 5 occasions openlybetween November 1941 and February 1942, on the street in front of the officeof the Republic Creosote to its 150 or 200 employees.The Republic Creosoteoffice is about one fifth of a mile from the office of the respondent but on thesame street in a sparsely settled section of the community'On April' 10, 1942, the respondent entered into individual written agreementswith all its employees enjoying 6 months or more seniority whereby it agreedto pay each of them a bonus in the form of preferred stock. This stock, how-ever,was to be deposited with the respondent as a pledge that the employeewould comply with the terms of the agreement which provided that if the3The respondent at the time of the healing was engaged 100 percent on defense contracts4 Board's counsel also contended that the United Electrical Radio & Machine Workers,C I 0, Local 1139 made some effort to organize the respondent's employees in March 1942As hereafter found, the U. E efforts in March 1942 consisted of isolated solicitation ofone or two'of the respondent's employees at their homes by Carlson, the U E. representa-tiveThere is no evidence that the respondent had airy kuotiiledge of this effort of Cail-son at the time. 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployee "leaves the service of the company, voluntarily, or is discharged forcause, as to either of which in case of dispute, the Board of Directors of theCompany shall be the sole judges, then said employee shall thereupon cease tohave any right or interest under this agreement in the shares of class `A' stock"and the stock would be transferred back to the respondent as liquidated damages.Although this was the first instance when the respondent had ever issued anykind of a bonus to its employees, the testimony of John L Rodgers, the respond-ent's president, is credited that for some time prior thereto the respondenthad been losing employees who were attracted by higher wages to other positions;that in about the fall of 1941 the respondent's officials roughly formulated amethod to offset these defections of its employees which finally developed intothe stock bonus agreement; that the agreement had been prepared, printedand posted on the company's bulletin board for 2 weeks prior to April 10; thatby April 10 all the employees were familiar with the plan and as a resultall; eligibles, signed the agreement within a period of an hour's time, on thatdate.`About April 28 or 30, 1942, the U. M W.'s organizing efforts were extendedto include the respondent's employees.'On June 2, 1942, the Union by letteradvised the respondent that it was endeavoring to organize the employees.Within a day or two after this letter notices were distributed by the Unionin front of the respondent's plant advising of meetings of the employees ofthe night shift at 3: 30 p ni and of the (lay shift at 5 45 p in on Julie 9in a local hall.A day or two before June 9 Vern Wenneistrom, an employee,brought the union notice to the office of President Rodgers, and stated that therewas considerable talk among the respondent's employees as to whether theywould be discriminated against if they joined the UnionRodgers repliedthat`,'no employee would be discriminated against if he joined a union.Otheremployees made similar inquiries of Rodgers' As a result, on June 9 therespondent posted on the bulletin board in the plant it copy of the union noticeand underneath it a statement prepared by the respondent's attorney as follows:NOTICE TO ALL EMPLOYEESThe above posted notice, distributed among our employees by United MineWorkers of America C I 0., has been brought to our attention, and we havebeen asked by some of our employees whether this movement has received oursanction and whether or not they will be obliged to join a union.It is for this reason that we are posting this notice to all employees' sothat they may be clearly advised that under existing statutes it is theprivilege of any employee to join or not to join a union as he may personally5Rodgers'further testimony is credited that after the government's "job freezing" orderwent into effect in 1942 the reason for the agreements with the individual employees ceasedto exist and by December 1942 all the employees affected were paid the bonus in cashand the agreements were cancelled0Martin Schempt, at the time repiesentative for the U M W testified that about April28 or30, 1942, lie talked with "one or two" of the respondent's employees about form-ing the U M. W Apparently no fuither efforts towards organizing were made until thefollowing June.a Although the record does not disclose any union organizational efforts in the respond-ent's plant prior to 1942, the subject has been a controversial one among the employeesA number of the older workers, including Glen "Chip" Roberts, Victor Sutherland, LouisJohnson and Lloyd Teenwen, were known to be opposed to a unionSutherland's unconti a-dicted testimony is credited that during the period of a year and one half to two ye.irsprior to June,.,1942, on several occasions lie expressed himself to Superintendent il3odgers,as being opposed to unions and that the superintendent had, stated that he also wasopposed tounions. RODGERS H1,DRAULIC, INCORPORATED423desire.This company has no right under the law to interfere with anyemployee's right to do this, and this company has no intention of invadingyour personal rights in this regard or in any other way.However, we wish to declare emphatically to every employee of thiscompany that lie will never be forced to join a union by any act of thiscompany."' He will be as acceptable to this company in the future as anemployee regardless of whether lie elects to join a union or not to join aunion.In view of the inquiries which have been made of us, we feel that we owe itto all of our employees to make an open and frank declaration to you uponthis matter.RODGERSHYDRAULICINCORPORATED,By ------------------------------->J. L. RODGERS,President."On June 9 several of the older employees working on the day shiftincludingGlen "Chip" Roberts, Victor Sutherland, Louis Johnson, and Lloyd and RoyTeeuwen at their request were given time off to attend the 3: 30 meeting, whichmeeting was also attended by about 20 employees from the night shift.'At themeeting most of those from the night shift signed applications to join the Union,although the above named day workers did-not.Roberts, stated during^the°meet-ing that the day-shift employees present had been delegated by the employeesto ascertain what the Union had to offer and that before joining they wouldsecure respondent's permission to do so.Roberts also said that the night shiftwas made up of inexperienced, inefficient workers and that they had no complaintor reason to want a union. This group, including Roberts, also attended the5: 45 meeting. The record is not clear as to just what transpired at thatmeetingexcept that there was some question raised by some of the employees with ref-erence to the individual stock bonus agreements precluding the employees fromjoining the Union.Gerald Keller, a representative of the U. M. W. advised themen that signing the individual bonus contracts would not interfere with theirright to join the Union.At the conclusion of the first meeting Sutherland andthe day group returned to the plant and remained until the day shift ended at5:30 p. in.On his return to the plant' Sutherland heard talk that some of theclay group had attended the 3: 30 meeting at the instigation of the respondent.Becauseof these rumors, on the morning of June 10 Sutherland told Superin-tendent Rodgers, that if some of the group had been sent by therespondent tothe night-shift union meeting it was a "heel" of a trick in view of the respondent'sposted notice of, impartiality.Rodgers denied that the'respondent had-sent theday group to the meeting. Sutherland then suggested that, if the employees weregoing to unionize, the U. M. W. appeared to have a "pretty fair set up."Rodgersreplied that "when youunionize,then you had to hire your help through theunion and that made it pretty tough." 30A later union meeting, also advertisedby leaflets, was held the evening of June 11 and attended by about 20 employees.Roberts told the meeting that it would be impossible to have the Union in therespondent's plant, that seniority would not work because many of the workerswere new employees; that the employees would gain nothing by joining a union8President Rodgers admitted at the hearing that the third paragraph of the statement"probably"meant that the respondent would notsign aclosed shop contract with theUnioni°Sutherland testified that he heard that. Roberts and the others were leaving workearly to attend the meeting, so he asked and obtained permission to do likewise ' All theday group "checked out" to attend the 3 : 30 meeting.10This testimony was not denied by Rodgers. 424D.EiCOISIONSOF NATIONAL LABOR 'RELATIONS BOARDwhich paid big-salaries to its representatives and was only interested in collectingdues and calling strikes ; that the respondent was establishing an efficiency com-mittee to handle questions concerning, grievances and seniority and that therewould therefore be no need for a union.11 Roberts was a machine worker andnot a supervisor.There is no evidence that he, or the other members of theday group who attended the first June 9 meeting, represented management orwere authorized by the respondent to speak for it at that time 'or at the June 11meeting 12Sutherland became disgruntled because of Roberts' efforts to dis-courage organizing among the night shift, and signed an application to join theUnion at the June 11 meeting.Early the next morning he went to SuperintendentRodgers for the purpose of telling him that he had signed an application butfound that the superintendent had already been informed of that fact. Suther-land testified that he went to inform Rodgers that he had joined the Unionbecause he figured that the superintendent would hear of it anyway and hewanted to be the first to tell him.Rodgers accused Sutherland of being "two-faced" because Sutherland had previously been against the Union. GeorgeRodgers, production manager for the respondent, who was present then said toSutherland "Well, Vic, you are out to organize the place then are you?" Suther-land responded in the affirmative.After some further discussion Sutherlandstated that he would have nothing further to do with organizing the plant'sOn June 12, 1942, the respondent posted the following notice on its bulletinboard in the plant:RODGERS HYDRAULIC INCORPORATEDJUNE 12, 1942.ALL EMPLOYEES PLEASE 'NOTICEConstantly increasing inefficiency on-)the part of certain employees isseriously hamperingour WarProduction Schedule.This is prejudicialnot only to the U. S.A., in its claim upon us formaximum production,but it is also unfair to the great majority of ouremployees.Decisions necessary to a jnst'solution of these matters must be immedi-atelymade in order to promptly correct this situation in every possible way.In order that the management may be doubly certain of the justness ofany decision which may adversely affect any employee concerned,we haverequested the assistance of the five employees named below to act as acommittee in reviewing with us the full facts incidental to any suchdecision which we may arrive at.If a majority'of such committee does notconfirm the need and fairness of any proposed action which may be sub-mitted to them for consideration,we shall prefer rather to abide their ownfinal judgment in every such instance.We desire to assure every employee that no action or decision of themanagement of this plant will be either colored or influenced in any wayby reason of any employee's support,of, or membership in, or non-member-ship in any Union whatsoever.We believe that indisputable assurance ofan unbiased decision must be concededby anyone adverselyaffected where11Roberts did not testifyThe above findings are based on the uncontradicu'd testimonyof Victor Sutherland and Martin Schempf who presided at the meeting12Louis Johnson who was in this group was a brother of Foieman John Johnson.Although"head man" on the assembly he was not a supervisor.18This finding is based on the uncontradicted testimony of SutherlandFred Rodgersadmitted generally that Sutherland's testimony was coirect.He testified that be did notrecall using the term "two-faced" but admitted that he knew, that Sutherland had previouslybeen againstunions and testified that he may have "wise cracked" because Sutherlandhad changed his mind about the UnionGeorge Rodgers did not testify. RODGERS HY,DIRu1ULIC, IN'CORPORAJPED425any such decision may be supported and approvedby a majority of thefollowing named committeeof yourfellow employees,namely :----------------------------------------JOHN WALTER ANDERSONLouis WHITE---------------------------------------RONALD EARL LEWISVICTOR SUTHERLAND----------------------LLOYD TEEUwENIn connection with this notice President Rodgers testified that it was necessaryin the conduct of its business for the respondent to train about 75 percent ofitsmechanics ; that because of lack of skill of some of the employees materialspoilage and machine tool breakage was a problem ; that he knew the U. M. W.was organizing in the plant and was apprehensive that if an employee was dis-missedfor cause such action might be construed as resulting from union activity ;,that in order to avoid such a situation the respondent appointed the above Com-mittee solely to "pass judgment" on the skill of certain employees. Sutherlandwho was a member of the Committee, testified that Superintendent Fred Rodgerstold him that he wanted the Committee to back him up on passing on qualificationsof employees substantially as set forth in the posted notice and that he understoodthe Committee would function like a Grievance Committee. Louis White, anothermember of the Committee, testified that the superintendent told him it was beingformed on account of breakage of machinery in the plant and for the protectionof the company as well as the employees. Richard Cole, a welder, testified thatitwas generally understood in the plant that the Committee had been appointed"to act as judge and jury on anybody's ability" where such ability was being ques-tiolied by the management and the employee's discharge considered.A few daysafter June 12 the Committee was called upon by the respondent to investigatethe work record of an employee named Barry who had been discharged by Super-intendent Rodgers for carelessness.The Committee spent about 15 to 20 minuteson company time in the investigation of the case and sustained Rodgers' action.Although there were other discharge cases about this time" the Committee hasnever since been called upon to pass on the skill or qualifications of any of theemployees or to act in any other manner. Shortly thereafter Sutherland, appar-ently on his own motion, removed the notice from the bulletin board because theemployees were blaming the Committee for the other discharges. The Committee,however, has not been officially disbanded.Although Committee Member Suther-land and possibly one or two others had left the respondent's employ at the timeof the hearing, President Rodgers' testimony is credited that the Committee couldat any time be revived by substituting other employees for those who had leftthe respondent.On June 19 the U. M. W. held another meeting but none of the&respondent's employees attended.Two or three days later, the respondent'semployee, Clarence Lewis, told Schempf that the employees did not attend themeeting because they were afraid of losing their jobs.Thereafter activities ofthe U. M. W. ceased in therespondent'splant.'2.Events during U. E. activitiesAfter the efforts of the U. M. W. to organize the employees ceased in June 1942,as described in Section I above, there was no union activity of any kind in the"About July 1 Schempf,and Keller, representing the Union,conferred with PresidentRodgers and respondent's counsel Eder relative to the discharge of employee Anderson,on June 15 and of employee Flodiene,on June 29At that time Schempf asked Rodgerswhether the Committee had passed on the discharges and was told that it had not. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's plant until January 1943,16 when efforts were made to secure mein-hers for the IT. E. as hereafter detailed. On January 5, 19=13, Floyd Johnston cameto Carlson at the union office in Minneapolis and suggested that the employeesof the respondent be organized.At that timeJohnston signed a union applica-tion card and agreed to arrange for a meeting of the employees.The meetingwas set for a day or two later at a local restaurant immediately after work andJohnston passed around word thereofto the employeesat the plant.The meetingwas attended by about nine employeesVictor Sutherland did not go to theunion meeting.When he wasasked the next day by Johnston why he had notattended,Sutherland replied that the respondent was having him watched andhe did notwant to become involved againand be the"goat."Sutherland testi-fied that he based his conclusion that he was being watched on the fact that hehad stated to Superintendent Rodgers in June 1942,that he would not engagein further union activities 16 and that recently a fellow employee,Vern Wenner-strom, told him he had beep asked by Superintendent Rodgers if Sutherland wasstill trying to organizeDuring the course of the activities on behalf of the'U. E. as herein discussed Sutherland had occasion to go to Superintendent Rodgersrelative to securing a job for his brother.17 In refusing to hire his brother Rodgerstold Sutherland that he was riot"doing so well himself" and,that the respondenthad heard that Sutherland was still spending a good deal of his working timetrying to organize.Sutherland testified that he responded to this accusation ofRodgers as follows: ". . . I told him after our othertalk, thatI refused to haveanything more to do with trying to organize the place because I was getting tiredof being the goat for the rest of them."Superintendent Rodgers was not askedabout and did not deny questioning Wennerstrom,nor the conversation withSutherland above detailed.Wennerstrom did not testify and there was no show-ing he was not available as a witness.The statement of the superintendent toSutherland corroborates to some extent the hearsay testimony relative to Wenner-strom.Sutherland's testimony is therefore credited in both respects.There isno evidence or contention that the respondent prohibited solicitation during work-ing hours,or that at any time Sutherland neglected his work.The Januarystatement to Sutherland by Superintendent Rodgers considered in the light ofhis June 1942 remarks to the same employee had the effect of discouraging unionactivities on the part of Sutherland.It is found that the questioning of Wenner-strom by Superintendent Rodgers as to Sutherland'sunion activities and thestatement of Rodgers to Sutherland that he was engaging.in organizationalactivities constituted interference within the meaning ofthe Act.Following the union meeting Johnston secured application cards and someunion booklets.During the next few days he distributed them-among the-em-ployees.A number of the application cards were signed by employees and turnedin to Carlson.Arrangements had been made for a further union meeting onJanuary 19.However, on Saturday,January 16,before quitting time, ForemanJohn Johnson called Johnston into the shipping room and discharged him.Hehas not since been reemployed.There is conflict as to just what transpired at thetime of the discharge.According to Johnston the foreman told him that there-Although Reuben Carlson, business representative of the U. E called on one or twoof the respondent's employees at their homes in March 1942 in an unsuccessful effort tointerest them in the U E there is no evidence that the respondent had any knowledge ofsuch attempt at the time."'SeeSection 1, supra.17 Sutherland did not fix the time of this talk definitely.He testified that it was about6 months after the previous- June 1942 talk with the superintendent - However it-is -con-ceded there was no union activity in the plant after June 1942, and until January 1948,when the U E. came in as above set forth. RODGERS HYD'R'AULIC,INCORPORATED,-427were "stool pigeons" around the plant checking Johnston's time and that he hadbeen loafing ; that Johnston insisted he had done as much work that day as anyonein the plant and the foreman agreed that such was the case; that Johnston wantedto know when he had been loafing and the foreman could not give him a definiteanswer ; that the foreman then stated that he was neutral as to unions but thatthere were "others that are against it" ; that the foreman handed Johnston hischeck and said "it was you or I and I am the foreman and I am staying" Accord-ing to Johnston the foreman also told him that any time he wanteda recom-mendation as a good worker he would give it to him. On the other hand ForemanJohnson testified that at the time of the discharge he reminded Johnston that hehad warned him many times before about loafing but that he had not improvedand would have to go ; that Johnston then accused the foreman of discharginghim becaum of his union. activities but that the foreman denied the accusationand told Johnston he was being discharged because of his "workmanship."Theforeman denied that he said there were "stool pigeons" checking on Johnston'stime who had reported that he was loafing ; that he had told Johnston that hewas neutral but others were against unions or that he had said it was either heor Johnston, and that he was the foreman and would stay.Before attempting to resolve the conflict in this testimony, it is advisable todiscuss Johnston's record and conduct as an employee of the respondent.Johnstonfirst began working for the respondent in December 1939 at 35 cents an hour asa carpenter and maintenance man.Thereafter he received periodical and steadyincreases in compensation as well as promotions in the type of work he was doing.By February 1941 he was welding at 60 or 65 cents an hour.His rate was in-creased to 75 cents in July 1941, to 80 cents about January 1942, to 85 cents thefollowing July and in October or November, a few months prior to his discharge,to 90 cents an hour. Some of these were general pay increases, but the 80 and,85 cents'were individual raises.Four or five other employees in the department,but no other welders, shared in the raise in the fall of 1942.The evidence isundisputed that all raises in pay in the respondent's plant were through recom-mendations of the foremen.From the beginning Foreman Johnson was hissuperior and all raises received by Johnston were through him. Johnston wasregarded as particularly capable in vertical welding and also in welding trackwrenches.As testified to by Foreman Johnson, he was frequently called uponto drop the particular work he was doing in order to check an inferiorweldingjob by one of the other welders, or to start some special emergency welding job.The foreman testified that Johnston's work was "satisfactory" up to about ayearbefore the discharge when he noticed that Johnston began to loaf and wastetime and take too long at his work ; that on occasion when Johnstonwas calledto do check welding he was slow in responding in several instances with theresult that several men on the assembly line were held up temporarily in theirwork; ,that,on one occasion^ashort.time+before his discharge a track-wrench, was.brought to Johnston and the foreman requested Johnston to weld theframe butthat insteadof doing so Johnston "monkeyed around" with the otherman directlyconnected with the wrench jobThe foreman further testified that for a yearprior to the discharge he talked to Johnston every month about his loafing, thelast time beingthe day ofhis discharge,but that Johnston did notimprove.Louis White, a part time welder, corroborated the foremanin part only as tothe wrench incident above described.White testified that, during the absenceof the foreman, George White brought a track wrench to Johnston with a requestthat he weld the frame but that Johnston refused to leave the job hewas on atthe time and said that the wrench frame could wait, although he was told byGeorge White that the wrench welding had been ordered by the foreman; that 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a result of Johnston's refusal to work on the wrench frame, one man's work'was held up most of the morning and until the foreman returned at noon andinstructed Johnston to weld the wrench frame. George White was not a super-visor and was not acting foreman.Victor Sutherland, an inspector who had occasion to check Johnston's work,testified that Johnston was a good worker and that on several occasions he heardForeman Johnson and Head Welder McClees praise Johnston'swork during theyear; 18 that on one occasion when an employee'swork was inferior he heardForeman Johnson say he would have Johnston take over and finish the job. Suth-erland further testified that Johnston did not loaf on the job.Richard Cole,another welder who worked with Johnston,testified that the latter'swork wasvery good, that he frequently took over Johnston's work when the latter- wascalled upon to do rush work or check welding and that on one occasion when hetook over some work under such circumstances the foreman told him if he couldcomplete the job as well as the work previously done on it by Johnston therewould "be no kick." Cole further testified that while Johnston was not a fastworker he was steady and he had never heard his work criticized by ForemanJohnson.Johnston categorically denied that he loafed on the jolt or that he had ever beenaccused of loafing or of inefficiency by his foreman or'any other supervisor.Headmittedxthat on one occasion he was crfticized by Johnson for refusing to leavethe work he was doing to perform some special work,at the request of anotheremployee during the absence of the foreman.He testified that he liked to keepon the job he was doing until it was completed,and not jump from one job toanother, but that he invariably responded promptly when instructed by his fore-man to do special work.He denied that Johnson had ever criticized him onany other occasion or that Johnson on the morning of January 16 had accused himof loafing, as testified to by the foremanHe testified that on occasion he went tothe lavatory or while working talked to other employees nearby but that it didnot interfere with his work.He further testified that on January 16 he com-pleted welding a four wheel trailer frame,which was in itself almost a full day'swork, and in addition,almost completed another large frame.'Johnston impressed the undersigned as an inexperienced witness doing his bestto give a truthful recital.On the other hand, Johnson's testimony was char-acterized by exaggerations and inconsistencies.It is impossible to reconcile theforeman's contention that Johnston for a year prior to his discharge was con-stantly loafing and that his workmanship was poor with the admitted facts thatduring this period Johnston out of the three or four welders available was calledupon to do expert check welding and other special jobs and 'received three payraises.Inthe light of these inconsistencies and the entire record the undersignedis convinced and finds that Johnston was a good workman and was so regardedby the respondent;that on one occasion Johnston was reprimanded because lierefused to leave the task he was engaged on in order to do some emergency workuntil specifically instructed to do so by the foreman, although he understood hewas expected to do such special or emergency jobs ; and that he did' not undulywaste his employer's time. It is further found,especially when considered inconnection with the experience of employee Sutherland hereinbefore detailed,that the respondent was cognizant of the activity on behalf of the U. E. and' ofJohnston's leading part therein,and that at the time of the discharge'the talk1sMcClees did not testify and there was no showing he was not availableForemanJohnson admitted that on occasion.he praised certain work of Johnson,1EThis testimony as to the actual work produced by Johnston on January 16 was notdenied. RODGERS HYDRAULIC, INCORPORATED429between Foreman Johnson and Johnston was substantially as testified to bythe latter.At the U U. meeting scheduled for January 19, Harry Blagrove was the onlyemployee of the respondent who attendedBlagrove told the union representa-tive, Carlson,that because of the discharge of Johnston the employees were afraidto attend.Since- that time union activity has been dormant in the plant.B. ConcludingfindingsFor some time prior to the execution of the individual stock bonus agreementsthe respondent had been having difficulty retaining its experienced employees whowere being attracted to other companies because of the higher wages paid.Fromthe year 1940 on the respondent had been concerned about this "labor pirating."In the fall of 1941,before any union organizing had taken place in its plant andbefore the organizing had really started in the neighboring Republic Creosoteplant, the stock bonus plan was conceived as the best method to offset the defec-tions from the ranks of its employees.The following spring the older employeeswere given an opportunity to share in the bonus arrangement by signing theindividual agreements.There was no compulsion but all employees eligible signedvoluntarily and very promptly.The usual conditions surrounding the executionof individual agreements held violative of the Act were entirely lacking. In theoral argument Board's counsel contended that these stock bonus agreements con-stituted individual no strike agreements because of the forfeiture clause in theevent the employees involved or any of them "voluntarily"left the respondent'semploy, especially since the decision thereon was entirely within the respondent'scontrol.This contention is based on a strained construction of the terms of theindividual agreements.The prohibition in the agreements was against voluntarilyleaving the "service" of the respondent. If the employees involved had gone onstrike while the agreements were alive they would still have remained"employees"within the meaning of the Act. It cannot be assumed that the respondent, ifcalled upon to interpret the provision,would have ignored the plain terms of theAct. In view of the fact that the respondent'was engaged in war contracts underinstructions from the government to avoid interruption therein and was con-fronted with a situation wherein it was losing its experienced employees, theprovision was reasonable.As found above,at the time of the execution of theseagreements the U. M. W. had not started to organize the respondent's employees.It is urged, however, that the respondent knew of the activities of the Unionat the adjoining plant of the Republic Creosote Company and that the agreementswere prepared and signed to counteract the effect of the drive then in progress.It is difficult to believe,as testified to by President Rodgers, that he did notknow of the union activities at Republic Creosote in view of the proximity of thatconcern to the respondent's plant in a small community.However, as noted above,-the stock bonus plan was conceived in the fall of 1941 before the Union campaignat Republic Creosote reached any proportions.As a method to offset labor pirat-ing it had some success and the agreements were cancelled and the bonus involvedwas paid in cash to the employees as soon as the need for additional stimulationto retain the employees ceased to exist. In view of all the circumstances it isfound that the respondent by executing the individual bonus agreements withits older employees on April 10, 1942,has not interfered with its employees incontravention of the Act 20201nMatte? of John & Oilier Engraving Conn-penij,etc24 N L.R B 892,911, citedby Board's counsel,union activity was current in the respondent's plant at the time thecontracts were executed. 43011Although the individual stock bonus agreements herein are not found to con-stitute violation of the Act, the respondent's conduct, when union activity ap-peared in its plant, clearly shows a planned course of action to discourage suchactivities.Thus the respondent's statement of June 9 posted in connection withthe notice of the U. Al. W. meetings was notice to the employees that the respondentwould under no circumstances enter into a closed-shop agreement with theU. M. W. This was in effect an ultimatum with respect to a term or conditionof employment properly the subject of collective bargaining before any requestto bargain had been made.21 That the respondent was not in fact impartialtowards the U. M. W. is further evidenced by its critical attitude toward unioniz-ing displayed to Sutherland on June 10, by Superintendent Fred Rodgers and hiscriticism to Sutherland on June 13 for joining the Union with the. resultingpromise from Sutherland to forego organizational-activity.On June 12 the respondent appointed a Committee of five to represent the em-ployees in dealing with the respondent concerning grievances and labor disputes.By this act the respondent attempted to supply the employees with a bargainingagency not freely selected by them as they were entitled to under the Act, butchosen by the respondent and presumably conformable to its desires.The onetime the Committee was called upon to function the, individual members thereofwere paid by the respondent for their time spent on the Committee.There is nodispute as to the manner in which the Committee was created or as to how itfunctioned.The respondent contended in its answer and at the oral argumentthat the Committee was not a labor organization within the meaning of the Act.With this contention the undersigned cannot agree.The Board has held in likecases that somewhat similar committees were labor organizations within themeaning of the Act.-2 It is found that the Committee was and is a labor organi-zation within the meaning of the Act. It is further found that the respondentdominated and interfered with the creation as well as the administration of theCommittee and contributed support theretoIAs a result of the above course of conduct on the part of the respondent at-tendance at Union meetings ceased and the activities of the U. M. W. wereeffectively stymied by the end of July, 1942.When the U. E. attempted to organize the plant the following January theanimosity previously displayed by the iespondent toward unionization was re-flected in the attitude of some of the employees toward that Union.Thus Suther-land, although- interested, refused to attend a union meeting because he did notwant to be "mixed up again" and be the "goat." Nevertheless Sutherland wasaccused by Superintendent Rodgers of "still trying to organize the place" and theformer deemed it advisable to tell the superintendent that since his statement tothe superintendent the previous June that he would not assist in organizing he had"refused to have anything more to do" with unions.,_ Johnston, the leader- in theefforts to bring the U. E. into the plant, was discharged within 11 days after themovement started.As heretofore found, Johnston was a good workman. In thelight of the anti-union bias of the respondent found herein, and Johnston's workrecord, the undersigned is persuaded and finds that the contention of the respondentthat Johnston was discharged for loafing is not in accordance with the facts, thatits contention that he was discharged for failure to promptly carry out instruc-tions was an afterthought, and that the real reason for his discharge was hisUnion membership and activities.The undersigned therefore finds that by the posting of the June 9, 1942 notice ;by Superintendent Rodger's statement to Sutherland on June 10 discouraging21Matter of Roberti Brothers, Inc., etc8 N L R. B. 92512Matterof C. Nelson Manufacturing Company, etc,15 N. L.R. B. 1050,1072.Matterof Imperial Lighting Products Company,etc., 41 N. L R B. 1408 RODGERS HYDRAULIC, INCORPORATED431unionization, his criticism of Sutherland on June 12 for joining the U. M. W. andhis later criticism of Sutherland for union activities ; by the creation and domina-tion of the Committee ; and by the discriminatory discharge of and refusal toreinstate Floyd Johnston, the respondent has interfered with, -restrained"andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring in con-nection with the operations of the respondent described in Section I above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing,commerce and the free flow of commerce.V.THE REMEDYSince it has'been found that the respondent has engaged in certain unfair laborpractices, the -undersigned will recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.It having been found that the respondent discharged Floyd Johnston thereby dis-couraging membership in the U. E., it will therefore be recommended that therespondent offer him immediate reinstatement to his former or substantiallyequivalent position or to any other available position for which he is qualifiedwithout prejudice to his seniority and other rights and privileges, and that therespondent make him whole for any loss of pay he may have suffered by reason ofhis discharge by payment to him of a sum of money equal to the amount whichhe normally would have earned as wages from January 16, 1943 to the date of theoffer of reinstatement less his net earnings 2' during said period.It has been found that the respondent dominated and interfered with the forma-tion and administration of the Committee and contributed support to it. Since theCommittee appears not to have been in existence since June 1942, it will not benecessary to recommend that the respondent disestablish that organization.However, it will be recommended that the respondent refuse and withhold recog-nition from the Committee lest it be revived.`Upon the basis of the above findings of fact and upon the entire record in thecase the undersigned makes the following:CONCLUSIONS OF LAW1.District 50, United Mine Workers of America, United Electrical Radio andMachine Workers, C. I. 0. Local 1139 and the Committee are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation .and administration ofthe C6niiriittee and"-contributing support thereto, the respond6nt' has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (2)of the Act."By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-whele than for the respondent, which would not have ben incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeHatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Ameiiea,Local 2590, 8 N.L.R. B. 440.Monies received for work performed upon Federal, State,county,municipal, or other iwork-relief projects shall be considered as earningsSeeRepublic Steel Corporatwnv.N L. R. R,311 U. S 7."Hatter of Imperial Lighting Products Company, etc,41 N. L. R B. 1408, 1424. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDI3.By discriminating in regard to the hire and tenure of employment of FloydJohnston,thereby discouraging membership in the U.E, the respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (3) of the Act.'4.By interfering with, restraining and coercing its employees in, the exercise ofthe rights guaranteed in Section 7 of the Act the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act..5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Rodgers Hydraulic,Incorporated,its officers,agents,successors,and assigns.shall :1.Cease and desist from :-(a) In any manner dominating or interfering with the formation or adminis-tration of the Committee or the formation or administration of any other labororganization of its employees and from contributing support to the Committee orany other labor organization of its employees ;(b)Recognizing the-Committee as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances, labordisputes,,wages, rates of pay, hours of employment or other conditions ofemployment ;(c)Discouraging membership in the United Electrical Radio and MachineWorkers, C. I. O. Local 1139 or any other labor organization of its employees bydischarging or refusing to reinstate or in any other manner discriminating inregard to the hire and tenure of employment or any terms or conditions ofemployment of its employees ;(d) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to form, join or assistlabor organizations,to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Refuse to recognize the Committee as the representative of any of itsemployees for the purpose of dealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment ;(b)Offer to Floyd Johnston immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges ;(c)Make Floyd Johnston whole for any loss in earnings lie may have'suf-fered by reason of the respondent's discrimination against him,by payment tohim of a sum of money equal to that which he normally would have earnedas wages during the period from the date of such discrimination to the dateof the offer of reinstatement, less his net earnings during such period;(d) Post immediately on the bulletin board in its plant in Saint Louis Park,Minnesota,and maintain for a period of at least sixty(60) consecutive days`fronithe date of posting,notices to its employees stating:(1) that the respondentwill not engage in the conduct from which it is recounmended that it cease anddesist in paragraphs 1 (a), (b), (c)and (d) hereof:(2) that the respondent will RODGERS HYDRAULIC,INCORPORATED433take the affirmative action set forth in paragraphs 2 (a), (b), and (c) of theserecommendations; and (3) that the respondent's employees are free to becomeand remain members of United Electrical Radio and Machine Workers, C. I. O.Local 1139 and that the respondent will not discriminate against any employeebecause of membership in or activity on behalf of that organization.(e)Notify the Regional Director for the'Eighteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.-It is further recommended that unless on o'r before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As,provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective, October, 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, ShorehamBuilding,Washing-ton, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.As furtherprovided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days after the date of the order transferring the case to the Board.J.J.FITZPATRICK,TrialE.Tanziner.Dated May 14, 1943.